       Case 2:18-cv-04137-CMR Document 128-1 Filed 08/28/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
  PRICING ANTITRUST LITIGATION
                                                            Civ. No. 2:18-cv-04137-CMR


  THIS DOCUMENT RELATES TO:

  Marion Diagnostic Center, LLC, et al.
  v. McKesson Corporation, et al.



  PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR
              LEAVE TO FILE THIRD AMENDED COMPLAINT

       Plaintiffs Marion Diagnostic Center, LLC and Marion Healthcare, LLC (“Marion”)

respectfully move for leave to amend their complaint.

       In April 2019, Marion filed a Second Amended Complaint that focused on the role of

Defendants McKesson Corporation and McKesson Medical-Surgical Inc. (“McKesson”) in the

overarching conspiracy at the heart of this multidistrict litigation. (Doc. No. 68.) The Court

dismissed that complaint, noting that “Marion’s claims against McKessson do not rest on direct

evidence of an agreement,” and finding that Marion’s allegations were “not enough to permit the

Court to infer than McKesson agreed to participate” in the conspiracy. (Doc. No. 112 at 6, 12.) If

McKesson is not a conspirator, the Court held, then Marion is an indirect purchaser, and its claim

under the Clayton Act is barred by Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977). (Id. at 13–

14.) Moreover, the Court held that Marion would not have standing to assert class claims under

the laws of states that allow claims by indirect purchasers “[b]ecause Marion may only proceed as

a plaintiff under Illinois law on behalf of itself and because Marion’s federal antitrust claim is not
        Case 2:18-cv-04137-CMR Document 128-1 Filed 08/28/20 Page 2 of 4




sufficiently pled to withstand dismissal.” (Id. at 16–17.) The Court did leave open the possibility

of amendment, stating that “if Marion can allege sufficient facts to state a claim against McKesson,

Marion may seek leave to amend its claims against McKesson by filing a motion for leave within

30 days of the Court’s disposition of the last of the remaining motions to dismiss that are now

pending in Civil Action No. 18-4137.” (Doc. No. 113.) 1

        Discovery has shown that what Marion believed to be true through circumstantial

evidence—that McKesson was an active participant in the conspiracy—can be proven through

direct evidence. As described in Marion’s proposed Third Amended Complaint, as well as the

Indirect Reseller Plaintiffs’ December 2019 complaint (No. 19-cv-6044, Doc. No. 1 (“IRP

Complaint”)), McKesson was a messenger and broker, communicating information necessary to

maintain the manufacturers’ market allocation scheme, with full knowledge of its role in the

conspiracy. IRP Complaint ¶¶ 259–89. For example, McKesson willingly conveyed information

crucial to Defendant Heritage Pharmaceuticals Inc. in its bid to gain share for the drug Amikacin

while keeping prices artificially high. Id. ¶¶ 275–80.

        As the Court pointed out in its opinion on Marion’s Second Amended Complaint, “An

agreement may be shown ‘by alleging direct or circumstantial evidence, or a combination of the

two.’” (Doc. No. 112 at 6 (quoting W. Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 99

(3d Cir. 2010)).) Marion’s proposed Third Amended Complaint offers the direct evidence that was

missing from its Second Amended Complaint. Thus, Marion has cured its failure to state a claim

on which relief can be granted. And because McKesson can be shown to be a co-conspirator,


        1
           This motion is timely because Ascend Laboratories, LLC’s motion to dismiss (Doc. No. 101) was pending
in Civil Action No. 18-4137 when the Court entered its order, and the Court has not disposed of that motion. In
addition, the proposed Second Case Management Order allows Private Plaintiffs to amend any complaint filed
before September 1, 2019 on or before August 28, 2020, to the extent the amendments relate to generic
pharmaceutical molecules introduced into the MDL by complaints filed on or before July 10, 2020. Marion’s
proposed Third Amended Complaint amends the Second Amended Complaint (which was filed on April 1, 2019) in
this way.
       Case 2:18-cv-04137-CMR Document 128-1 Filed 08/28/20 Page 3 of 4




Marion is entitled to take advantage of the co-conspirator exception to Illinois Brick. (See id. at 14

(“Marion’s allegation that McKesson ‘must have known’ about the alleged conspiracy is not

enough to plead that McKesson is a co-conspirator, so as to exempt Marion from the Illinois Brick

bar against indirect purchaser claims.”).) Similarly, because Marion can now assert a class claim

for damages under the Clayton Act, it may pursue similar claims under state law (at least until its

class allegations are tested under Rule 23). (See id. at 16–17 (dismissing Marion’s state-law claims

“because Marion’s federal antitrust claim is not sufficiently pled to withstand dismissal”).)

                                          CONCLUSION

       “The court should freely give leave [to amend a complaint] when justice so requires.” Fed.

R. Civ. P. 15(a)(2). Marion has found the evidence missing in its Second Amended Complaint,

and thus it should be given leave to file the attached Third Amended Complaint.

Dated: August 28, 2020                                Respectfully submitted,




                                                      WHATLEY KALLAS, LLP
                                                      Henry C. Quillen
                                                      159 Middle St., Suite 2C
                                                      Portsmouth, NH 03801
                                                      Telephone: (603) 294-1591
                                                      Facsimile: (800) 922-4851
                                                      hquillen@whatleykallas.com

                                                      WHATLEY KALLAS, LLP
                                                      Joe R. Whatley, Jr.
                                                      Edith M. Kallas
                                                      152 West 57th Street, 41st Floor
                                                      New York, NY 10019
                                                      Telephone: (212) 447-7060
                                                      Facsimile: (800) 922-4851
                                                      jwhatley@whatleykallas.com
                                                      ekallas@whatleykallas.com
Case 2:18-cv-04137-CMR Document 128-1 Filed 08/28/20 Page 4 of 4




                                  BERRY LAW PLLC
                                  R. Stephen Berry
                                  P.A. Bar No. 22418
                                  1100 Connecticut Avenue, N.W.
                                  Suite 645
                                  Washington, D.C. 20006
                                  Telephone: (202) 296-3020
                                  Facsimile: (202) 296-3038
                                  sberry@berrylawpllc.com

                                  Attorneys for Plaintiffs
